DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims [1+3, 2 and 6-7] rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1 +5, 19 and 17-18]  of U.S. Patent No. 11,134,207. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims [1+3, 2 and 6-7] of the current application are an obvious variant and encompassed by claims [1 +5, 19 and 17-18]  of U.S. Patent No. 11,134,207.

4.   Below is a table showing the conflicting claims.

17/464634
US. PAT. NO. 11,134,207
Claim 1,  An electronic device comprising: a reset circuit configured to receive a reset signal and comprising a plurality of transistors; and an image sensing circuit coupled to the reset circuit and comprising: a photodiode having a first terminal; a first transistor having a first terminal coupled to the first terminal of the photodiode, and a second terminal; and a   second transistor having a first terminal coupled to the second terminal of the first transistor, and a second terminal configured to receive a row selection signal.
Claim 3, The electronic device of claim 1, wherein the plurality of transistors comprises: a third transistor having a first terminal configured to receive the reset signal; and a fourth transistor having a first terminal coupled to the first terminal of the third transistor.
Claim 1, An electronic device comprising: a reset circuit having a first node and a second node, wherein the first node is configured to receive a reset signal; and a first image sensing circuit coupled to the reset circuit and comprising: a photodiode having a first terminal coupled to the second node, and a second terminal; a first transistor having a control terminal coupled to the second terminal of the photodiode via a third node, a first terminal and a second terminal; and a second transistor having a control terminal configured to receive a row selection signal and a first terminal coupled to the second terminal of the first transistor.
Claim 5,  The electronic device of claim 4, wherein the reset circuit comprises: a third transistor having a control terminal coupled to the first node, a first terminal configured to receive a second voltage, and a second terminal coupled to the second node; and a fourth transistor having a control terminal coupled to the first node, a first terminal coupled to the second node, and a second terminal configured to receive a zeroth voltage.

Claim 2,  The electronic device of claim 1, wherein the second transistor further has a third terminal coupled to a data driver.
Claim 19, The electronic device of claim 1, wherein the second terminal of the second transistor is coupled to a data driver
Claim 6, The electronic device of claim 1, wherein the reset circuit further comprises a first node coupled to a reset driver.
Claim 17, The electronic device of claim 1, wherein the first node is coupled to a reset driver.
Claim 7, The electronic device of claim 1, wherein the second terminal of the second transistor is coupled to a scan driver.
Claim 18,  The electronic device of claim 1, wherein the control terminal of the second transistor is coupled to a scan driver.




Allowable Subject Matter
5. Claims [4-5] are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698